 1
 2
 3
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                Case No.: 19-CR-4584-LAB

13                 Plaintiff,                  JUDGMENT AND ORDER GRANTING
14                                             THE UNITED STATES’ MOTION TO
            v.                                 DISMISS THE INFORMATION AND
15                                             SUPERSEDING INFORMATION AS TO
                                               DEFENDANT SANDY MILAN-PONCE
16    SANDY MILAN-PONCE (2),
17                 Defendant.
18
19
           This matter comes before the Court upon the application of the United States of
20
     America to dismiss without prejudice the Information and Superseding Information in
21
     this case as to Defendant Sandy Milan-Ponce under Rule 48(a) of the Federal Rules of
22
     Criminal Procedure. For reasons stated in the motion, the court finds that the interests
23
     of justice and judicial economy are served by granting the requested dismissal.
24
     //
25
     //
26
     //
27
     //
28
 1       WHEREFORE, IT IS HEREBY ORDERED that the government’s application
 2 to dismiss without prejudice the Information and Superseding Information as to
 3 Defendant Sandy Milan-Ponce is GRANTED.
 4
 5 DATED:      12/6/2019
 6                                    HON. LARRY ALAN BURNS
                                      CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
